 
EXHIBIT 10.1


October 17, 2007


Debt Resolve, Inc.
707 Westchester Avenue, Suite L7
White Plains, New York 10604
 
Gentlemen:
 
This letter agreement sets forth the terms and conditions under which Mr.
William M. Mooney (“Lender”), agrees to provide a $275,000 line of credit to
Debt Resolve, Inc., a Delaware corporation ("Debt Resolve").
 
1. Line of Credit.
 
(a) Subject to the terms and conditions hereof and the Non-Negotiable Promissory
Note of even date herewith made by Debt Resolve in favor of Lender (the "Note"),
the form of which is attached hereto as Exhibit A, Lender agrees from time to
time to make loans (each, a "Loan") to Debt Resolve up to a maximum aggregate
amount of $275,000. Debt Resolve shall use the proceeds of each Loan for its
working capital needs, including to support the operations of Debt Resolve’s
debt-collection subsidiary, First Performance Corporation. Interest on the
outstanding principal amount of the Note shall be at a rate of twelve percent
(12%) per annum, as more fully set forth in the Note.
 
(b) By written request to Lender, accompanied by a description of the use(s) of
such loan proceeds, Debt Resolve may from time to time request that Lender make
a Loan in the amount specified therein and Lender will make such Loan. Subject
to Lender's review and approval of the written request, Lender shall disburse
the amount of the Loan requested by wire transfer in immediately available funds
to an account or accounts designated in writing by Debt Resolve, or by check if
mutually agreed, within two (2) business days following Debt Resolve's written
request. Each such request for a Loan shall constitute Debt Resolve's
representation and warranty to Lender that no Event of Default (as such term is
defined in the Note) exists at such time, or would occur after giving effect to
any such Loan.
 
(c) Except as otherwise provided in Section 2 below, by not less than thirty
(30) days’ written notice to Debt Resolve, Lender may demand that payment of the
entire principal balance then outstanding of the Note, together with accrued
interest, be made on any date after the date hereof, and Debt Resolve will pay
the entire amount thereof in cash on such date. The Note may, at the option of
Debt Resolve, be prepaid at any time in whole or in part, without premium or
penalty.
 
2. Mandatory Payments. During the term of the Note, Debt Resolve will pay, in
whole or in part, the principal balance then outstanding of the Note, together
with accrued interest, with the cash proceeds from the issuance of any note,
bond, debenture, evidence of indebtedness, share of capital stock or any other
security ("securities"), other than working capital financing or secured
financing of assets in the ordinary course of business, issued by Debt Resolve
after the date hereof (a "Financing").
 
 
 

--------------------------------------------------------------------------------

 
 
3. Change in Control. A Change in Control (as defined below) during the term of
the Note shall be considered an Event of Default, in which case Debt Resolve
shall be required, unless waived by Lender in whole or in part, to pay the
entire principal balance then outstanding of the Note, together with accrued
interest, on or within ten (10) days following the Change in Control. A "Change
in Control" shall be deemed to have occurred when (a) a third person, including
a "group," as such term is defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, other than Lender or its affiliates, becomes (other than
as a result of a purchase from Debt Resolve) the beneficial owner of shares of
Debt Resolve having 50% or more of the total number of votes that may be cast
for the election of directors of Debt Resolve and such beneficial owner
continues for five consecutive days, or (b) as a result of, or in connection
with, any cash tender or exchange offer, merger or other business combination,
sale of assets or contested election or any combination of the foregoing
transactions, the persons who were directors of Debt Resolve before such
transaction shall cease for any reason to constitute at least a majority of the
Board of Directors of Debt Resolve or any successor.
 
4. Representations. Each of the parties hereto represents severally and as to
itself only that this letter agreement has been duly authorized, executed and
delivered by it and, assuming the due authorization, execution and delivery of
this letter agreement by the other party hereto, constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except to the extent that enforceability (x) may be limited by bankruptcy,
insolvency or other similar laws affecting or relating to the enforcement of
creditors' rights generally and (y) is subject to general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
 
5. Notices. All notices, requests and demands to or upon Debt Resolve or Lender
to be effective shall be in writing and shall be deemed to have been duly given
or made when delivered by hand, or when sent by certified mail, postage prepaid,
addressed as follows or to such other address as may hereafter be notified by
the respective parties hereto:
 

Debt Resolve:
Debt Resolve Inc.
707 Westchester Avenue, Suite L7
White Plains, New York 10604
Attn: Mr. Richard Rosa, President

 

Lender:
Debt Resolve Inc.
707 Westchester Avenue, Suite L7
White Plains, New York 10604
Attn: Mr. William M. Mooney

 
6. Miscellaneous. This letter agreement and the Note represent the entire
agreement and understanding between Lender and Debt Resolve with respect to the
subject matter hereof. This letter agreement and the Note may not be amended
except by an instrument in writing executed by Lender and Debt Resolve. This
letter agreement shall be governed by and construed in accordance with the laws
of the State of New York, without giving effect to its choice of law rules. This
letter agreement may be executed in counterparts.
 
7. Warrant. The Company shall, within seven (7) days from the date hereof, issue
to the Lender a warrant (in the form attached hereto as Exhibit A) to purchase
up to 137,500 shares of the Company’s common stock, at an exercise price of
$2.00 per share.
 
 
2

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth our agreement, please acknowledge your
acceptance of the terms of this letter agreement by signing and returning a copy
of this letter agreement and the Note to the undersigned.
 

        Very truly yours,  
   
   
    By:   /s/ William M. Mooney                                        William
M. Mooney    

 
Agreed and Accepted
this October 17, 2007
 
DEBT RESOLVE INC.
 
By: /s/ James D. Burchetta  
James D. Burchetta
Chief Executive Officer


 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A--NON-NEGOTIABLE PROMISSORY NOTE


Dated: October 17, 2007
 
FOR VALUE RECEIVED, the undersigned, DEBT RESOLVE, INC., a Delaware corporation
("Debt Resolve"), promises to pay to William M. Mooney ("Lender"), at the
offices of Debt Resolve, or at such commercial bank within the United States of
America as Lender may designate to Debt Resolve from time to time, in lawful
money of the United States of America and in immediately available funds, the
outstanding amount of all loans made by Lender to Debt Resolve from time to time
in accordance with the provisions hereof. Debt Resolve further agrees to pay
interest in like money at such office or commercial bank on the unpaid aggregate
principal amount hereof at a rate equal to twelve percent (12%) per annum.
 
1. Principal and interest shall be due and payable in the manner set forth
below:
 
(a) Accrued interest on the unpaid principal amount hereof shall be paid monthly
in cash;
 
(b) Debt Resolve will pay, in whole or in part, the principal balance then
outstanding of this Note, together with accrued interest, on or within two (2)
days after each date Debt Resolve receives cash proceeds of a Financing, as such
term is defined in the letter agreement of even date herewith between Debt
Resolve and Lender (the "Letter Agreement").
 
(c) By not less than thirty (30) days’ written notice to Debt Resolve, Lender
may demand that payment of the entire principal balance then outstanding of this
Note, together with accrued interest, be made on any date after the date hereof,
and Debt Resolve will pay the entire amount thereof in cash on such date.
 
(d) All payments (including prepayments) made hereunder shall be applied first
to the payment of accrued and unpaid interest, with the balance remaining
applied to the payment of the unpaid principal balance of this Note.
 
(e) This Note may, at the option of Debt Resolve, be prepaid at any time in
whole or in part, without premium or penalty.
 
2. Debt Resolve is borrowing the principal sum of this Note pursuant to the
Letter Agreement, the terms of which are incorporated herein by reference and
supersede the terms of this Note in the event of any conflict. This Note shall
be non-negotiable.
 
3. [Section Intentionally Omitted.]
 
4. Lender is authorized to record the date and amount of each loan made by it
and the date and amount of each payment, prepayment or reduction of the
principal amount hereof on the schedule annexed hereto and made a part hereof,
and any such recordation shall constitute prima facie evidence of the accuracy
of the information so recorded.
 
 
4

--------------------------------------------------------------------------------

 
 
5. Notwithstanding any provision to the contrary contained in this Note, it is
expressly agreed that the entire principal amount outstanding at any time under
this Note, and all accrued and unpaid interest, shall immediately become due and
payable (without demand for payment, notice of non-payment, presentment, notice
of dishonor, protest, notice of protest or any other notice, all of which are
hereby expressly waived by Debt Resolve):
 
(a) upon the default in the payment of any interest or principal due under this
Note, which default continues uncured for a period of ten (10) days;
 
(b) if Debt Resolve shall make an assignment for the benefit of creditors; or
shall admit in writing its inability to pay its debts; or if a receiver or
trustee shall be appointed for Debt Resolve or for substantially all of its
assets and, if appointed without its consent, such appointment is not discharged
or stayed within thirty (30) days; or if proceedings under any law relating to
bankruptcy, insolvency or the reorganization or relief of debtors are instituted
by or against the Debt Resolve and, if contested by it, are not dismissed or
stayed within thirty (30) days; or if any writ of attachment or execution or any
similar process is issued or levied against Debt Resolve or any significant part
of its property and is not released, stayed, bonded or vacated within thirty
(30) days after its issue or levy; or if Debt Resolve takes corporate action in
furtherance of any of the foregoing;
 
(c) [Section Intentionally Omitted]
 
(d) after a Change in Control, as provided, and as such term is defined, in the
Letter Agreement (each, an "Event of Default"); or
 
(e) any event of default which results in the acceleration of indebtedness of
Debt Resolve to any other person under any note, indenture, agreement or
undertaking and that is not cured within thirty (30) days.
 
5. All notices, requests and demands to or upon Debt Resolve or Lender to be
effective shall be in writing and shall be deemed to have been duly given or
made when delivered by hand, or when sent by certified mail, postage prepaid,
addressed as follows or to such other address as may hereafter be notified by
the respective parties hereto:
 

Debt Resolve:
Debt Resolve Inc.
707 Westchester Avenue, Suite L7
White Plains, New York 10604
Attn: Mr. James D. Burchetta,
Co-Chairman and Chief Executive Officer

 

Lender:
Debt Resolve Inc.
707 Westchester Avenue, Suite L7
White Plains, New York 10604
Attn: Mr. William B. Mooney

 
No failure or delay on the part of Lender in exercising any of its rights,
powers or privileges hereunder shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege. Debt Resolve hereby waives demand for payment, notice
of non-payment, presentment, notice of dishonor, protest, notice of protest or
any other notice in connection with the delivery, acceptance, performance or
enforcement of this Note.
 
 
5

--------------------------------------------------------------------------------

 
 
7. In case any one or more Events of Default shall occur and be continuing,
Lender may proceed to protect and enforce its rights by an action at law, suit
in equity or other appropriate proceeding. Debt Resolve shall pay all reasonable
costs of collection when incurred, including reasonable attorneys' fees.
 
8. This Note shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to its choice of law rules.
 
IN WITNESS WHEREOF, Debt Resolve has executed this Non-Negotiable Promissory
Note as of the date first above written.
 

        DEBT RESOLVE, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

James D. Burchetta
Chief Executive Officer
   

 
 
6

--------------------------------------------------------------------------------

 
 
GRID PROMISSORY NOTE SCHEDULE


Date   
 
Amount of
Loan
 
Amount of
Principal Paid
or Prepaid
 
Unpaid Principal
Amount of
Note
 
Available
Line of
Credit
 
Notation
  Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                               

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT B-- FORM OF WARRANT




THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
DISTRIBUTION THEREOF. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO
THESE SECURITIES OR (2) THERE IS AN OPINION OF COUNSEL, SATISFACTORY TO THE
CORPORATION, THAT AN EXEMPTION THEREFROM IS AVAILABLE (PROVIDED THAT NO SUCH
OPINION OF COUNSEL SHALL BE REQUIRED FOR SALES PURSUANT TO RULE 144 UNDER THE
ACT).
 
DEBT RESOLVE, INC.
 
WARRANT
to Purchase Common Stock
 
THIS WARRANT IS TO CERTIFY THAT William M. Mooney (the “Purchaser"), is entitled
to purchase from Debt Resolve, Inc., a Delaware corporation (the "Company"),
137,500 shares of the Company's Common Stock, par value $.001 per share (the
"Common Stock"), at the Exercise Price.
 
SECTION 1. Certain Definitions.
 
As used in this Warrant, unless the context otherwise requires:
 
"Charter" shall mean the Certificate of Incorporation of the Company, as in
effect from time to time.
 
"Exercise Price" shall mean $2.00 per share of Common Stock, as adjusted from
time to time pursuant to Section 3 hereof.
 
"Securities Act" shall mean the Securities Act of 1933, as amended.
 
"Warrant" shall mean this Warrant and all additional or new warrants issued upon
division or combination of, or in substitution for, this Warrant. All such
additional or new warrants shall at all times be identical as to terms and
conditions and date, except as to the number of shares of Warrant Stock for
which they may be exercised.
 
"Warrantholder" shall mean the Purchaser, as the initial holder of this Warrant,
and its nominees, successors or assigns, including any subsequent holder of this
Warrant to whom it has been legally transferred.
 
"Warrant Stock" shall mean the shares of the Company's Common Stock purchasable
by the holder of this Warrant upon the exercise of such Warrant.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 2. Exercise of Warrant.
 
(a) At any time after the Effective Date (as hereinafter defined) but prior to
the date which is five years next following the Effective Date (the "Expiration
Date"), the Purchaser may at any time and from time to time exercise this
Warrant, in whole or in part. The “Effective Date” shall mean the date upon
which the Company consummates a public offering of the Common Stock.
 
(b)(i) The Warrantholder shall exercise this Warrant by means of delivering to
the Company at its office identified in Section 14 hereof (i) a written notice
of exercise, including the number of shares of Warrant Stock to be delivered
pursuant to such exercise, (ii) this Warrant and (iii) payment equal to the
Exercise Price in accordance with Section 3(b)(ii). In the event that any
exercise shall not be for all shares of Warrant Stock purchasable hereunder, a
new Warrant registered in the name of the Warrantholder, of like tenor to this
Warrant and for the remaining shares of Warrant Stock purchasable hereunder,
shall be delivered to the Warrantholder within ten (10) days of any such
exercise. Such notice of exercise shall be in the Subscription Form set out at
the end of this Warrant.
 
(ii) The Warrantholder shall pay the Exercise Price to the Company either by
cash, certified check or wire transfer.
 
(c) Upon exercise of this Warrant and delivery of the Subscription Form with
proper payment relating thereto, the Company shall cause to be executed and
delivered to the Warrantholder a certificate or certificates representing the
aggregate number of fully-paid and nonassessable shares of Warrant Stock
issuable upon such exercise.
 
(d) The stock certificate or certificates for Warrant Stock to be delivered in
accordance with this Section 2 shall be in such denominations as may be
specified in said notice of exercise and shall be registered in the name of the
Warrantholder or such other name or names as shall be designated in said notice.
Such certificate or certificates shall be deemed to have been issued and the
Warrantholder or any other person so designated to be named therein shall be
deemed to have become the holder of record of such shares, including to the
extent permitted by law the right to vote such shares or to consent or to
receive notice as stockholders, as of the time said notice is delivered to the
Company as aforesaid.
 
(e) The Company shall pay all expenses payable in connection with the
preparation, issue and delivery of stock certificates under this Section 2.
 
(f) All shares of Warrant Stock issuable upon the exercise of this Warrant in
accordance with the terms hereof shall be validly issued, fully paid and
nonassessable, and free from all liens and other encumbrances thereon, other
than liens or other encumbrances created by the Warrantholder.
 
(g) In no event shall any fractional share of Warrant Stock of the Company be
issued upon any exercise of this Warrant. If, upon any exercise of this Warrant,
the Warrantholder would, except as provided in this paragraph, be entitled to
receive a fractional share of Warrant Stock, then the Company shall either (a)
deliver in cash to such holder an amount equal to such fractional interest, or
(b) issue a full share in lieu of such fractional share.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 3. Adjustment of Exercise Price and Warrant Stock.
 
(a) If, at any time prior to the Expiration Date, the number of outstanding
shares of Common Stock is (i) increased by a stock dividend payable in shares of
Warrant Stock or by a subdivision or split-up of shares of Common Stock, or (ii)
decreased by a combination of shares of Common Stock, then, following the record
date fixed for the determination of holders of Common Stock entitled to receive
the benefits of such stock dividend, subdivision, split-up, or combination, the
Exercise Price shall be adjusted to a new amount equal to the product of (A) the
Exercise Price in effect on such record date, and (B) the quotient obtained by
dividing (x) the number of shares of Warrant Stock into which this Warrant would
be exercisable on such record date (without giving effect to the event referred
to in the foregoing clause (i) or (ii)), by (y) the number of shares of Warrant
Stock which would be outstanding immediately after the event referred to in the
foregoing clause (i) or (ii), if this Warrant had been exercised immediately
prior to such record date.
 
(b) Upon each adjustment of the Exercise Price as provided in Section 3(a), the
Warrantholder shall thereafter be entitled to subscribe for and purchase, at the
Exercise Price resulting from such adjustment, the number of shares of Warrant
Stock equal to the product of (i) the number of shares of Warrant Stock into
which this Warrant would be exercisable prior to such adjustment and (ii) the
quotient obtained by dividing (A) the Exercise Price existing prior to such
adjustment by (B) the new Exercise Price resulting from such adjustment.
 
SECTION 4. Division and Combination.
 
This Warrant may be divided or combined with other Warrants upon presentation at
the aforesaid office of the Company, together with a written notice specifying
the names and denominations in which new Warrants are to be issued, signed by
the Warrantholder or its agent or attorney. The Company shall pay all expenses
in connection with the preparation, issue and delivery of Warrants under this
Section 4. The Company agrees to maintain at its aforesaid office books for the
registration of the Warrants.
 
SECTION 5. Reclassification, Etc.
 
In case of any reclassification or change of the outstanding Warrant Stock of
the Company (other than as a result of a subdivision, combination or stock
dividend), or in case of any consolidation of the Company with, or merger of the
Company into, another corporation or other business organization (other than a
consolidation or merger in which the Company is the continuing corporation and
which does not result in any reclassification or change of the outstanding
Warrant Stock of the Company) at any time prior to the Expiration Date, then, as
a condition of such reclassification, reorganization, change, consolidation or
merger, lawful provision shall be made, and duly executed documents evidencing
the same from the Company or its successor shall be delivered to the
Warrantholder, so that the Warrantholder shall have the right prior to the
Expiration Date to purchase, at a total price not to exceed that payable upon
the exercise of this Warrant, the kind and amount of shares of stock and other
securities and property receivable upon such reclassification, reorganization,
change, consolidation or merger by a holder of the number of shares of Warrant
Stock of the Company which might have been purchased by the Warrantholder
immediately prior to such reclassification, reorganization, change,
consolidation or merger, and in any such case appropriate provisions shall be
made with respect to the rights and interest of the Warrantholder to the end
that the provisions hereof (including provisions for the adjustment of the
Exercise Price and of the number of shares purchasable upon exercise of this
Warrant) shall thereafter be applicable in relation to any shares of stock and
other securities and property thereafter deliverable upon exercise hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 6. Reservation and Authorization of Capital Stock.
 
The Company shall, at all times on and after the date hereof, reserve and keep
available for issuance such number of its authorized but unissued shares of
Common Stock as will be sufficient to permit the exercise in full of all
outstanding Warrants.
 
SECTION 7. Rights of Stockholders.
 
Nothing contained herein be construed to confer upon the holder of this Warrant,
as such, any of the rights of a stockholder of the Company or any right to vote
for the election of directors or upon any matter submitted to stockholders at
any meeting thereof, or to give or withhold consent to any corporate action
(whether upon any recapitalization, issuance of stock, reclassification of
stock, change of par value or change of stock to no par value, consolidation,
merger, conveyance, or otherwise) or to receive notice of meetings, or to
receive dividends or subscription rights or otherwise until the Warrant shall
have been exercised and the certificates representing the Warrant Stock shall
have been issued, as provided herein.
 
SECTION 8. Stock and Warrant Books.
 
The Company will not at any time, except upon dissolution, liquidation or
winding up, close its stock books or warrant books so as to result in preventing
or delaying the exercise of any Warrant.
 
SECTION 9. Limitation of Liability.
 
No provisions hereof, in the absence of affirmative action by the Warrantholder
to purchase Warrant Stock hereunder, shall give rise to any liability of the
Warrantholder to pay the Exercise Price or as a stockholder of the Company
(whether such liability is asserted by the Company or creditors of the Company).
 
SECTION 10. Transfer.
 
This Warrant may be transferred only upon the written consent of the Company,
which approval shall not be unreasonably withheld or delayed. Any Warrants
issued upon the transfer of this Warrant shall be numbered and shall be
registered in a Warrant Register as they are issued. The Company shall be
entitled to treat the registered holder of any Warrant on the Warrant Register
as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to, or interest in, such Warrant on the
part of any other person, and shall not be liable for any registration of
transfer of Warrants that are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with the actual knowledge
that a fiduciary or nominee is committing a breach of trust in requesting such
registration or transfer, or with the knowledge of such facts that its
participation therein amounts to bad faith. This Warrant shall be transferable
only on the books of the Company upon delivery thereof duly endorsed by the
Holder or by his duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer. In all
cases of transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his or its authority shall
be produced. Upon any registration of transfer, the Company shall deliver a new
Warrant or Warrants to the person entitled thereto. This Warrant may be
exchanged, at the option of the Holder thereof, for another Warrant, or other
Warrants of different denominations, of like tenor and representing in the
aggregate a like amount, upon surrender to the Company or its duly authorized
agent. Notwithstanding the foregoing, the Company shall have no obligation to
cause Warrants to be transferred on its books to any person if, in the opinion
of counsel to the Company, such transfer does not comply with the provisions of
the Securities Act and the rules and regulations thereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 11. Investment Representations; Restrictions on Warrant Stock.
 
Unless a current registration statement under the Securities Act shall be in
effect with respect to the Warrant Stock to be issued upon exercise of this
Warrant, the Warrantholder, by accepting this Warrant, covenants and agrees
that, at the time of exercise hereof, and at the time of any proposed transfer
of Warrant Stock acquired upon exercise hereof, such Warrantholder will deliver
to the Company a written statement that the securities acquired by the
Warrantholder upon exercise hereof are for the account of the Warrantholder or
are being held by the Warrantholder as trustee, investment manager, investment
advisor or as any other fiduciary for the account of the beneficial owner or
owners for investment and are not acquired with a view to, or for sale in
connection with, any distribution thereof (or any portion thereof) and with no
present intention (at any such time) of offering and distributing such
securities (or any portion thereof).
 
SECTION 12. Loss, Destruction of Warrant Certificates.
 
Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of any warrant and, in the case of any such loss,
theft or destruction, upon receipt of indemnity and/or security satisfactory to
the Company or, in the case of any such mutilation, upon surrender and
cancellation of such Warrant, the Company will make and deliver, in lieu of such
lost, stolen, destroyed or mutilated Warrant, a new Warrant of like tenor and
representing the right to purchase the same aggregate number of shares of
Warrant Stock.
 
SECTION 13. Amendments.
 
The terms of this Warrant may be amended, and the observance of any term herein
may be waived, but only with the written consent of the Company and the
Warrantholder.
 
SECTION 14. Notices Generally.
 
Any notice, request, consent, other communication or delivery pursuant to the
provisions hereof shall be in writing and shall be sent by one of the following
means: (i) by registered or certified first class mail, postage prepaid, return
receipt requested; (ii) by facsimile transmission with confirmation of receipt;
(iii) by overnight courier service; or (iv) by personal delivery, and shall be
properly addressed to the Warrantholder at the last known address or facsimile
number appearing on the books of the Company, or, except as herein otherwise
expressly provided, to the Company at its principal executive office at Debt
Resolve, Inc., 707 Westchester Avenue, Suite L7, White Plains, NY 10604 (fax:
(914) 428-3044), Attention: Mr. James D. Burchetta, President and Chief
Executive Officer; with a copy to: Spencer G. Feldman, Esq., Greenberg Traurig,
LLP, MetLife Building, 200 Park Avenue, New York, NY 10166 (fax: (212)
801-6400), or such other address or facsimile number as shall have been
furnished to the party giving or making such notice, demand or delivery.
 
SECTION 15. Successors and Assigns.
 
This Warrant shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective permitted successors and assigns.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 16. Governing Law.
 
In all respects, including all matters of construction, validity and
performance, this Warrant and the obligations arising hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to contracts made and performed in such State.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, and effective as of the Effective Date the Company has
caused this Warrant to be signed in its name by its duly authorized officer.
 
Dated: October 17, 2007

        DEBT RESOLVE, INC.  
   
   
    By:    
 

--------------------------------------------------------------------------------

James D. Burchetta
Chief Executive Officer
   

 
 
14

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION FORM
 
(to be executed only upon exercise of Warrant)
 
 

To:
Debt Resolve, Inc.
707 Westchester Avenue, Suite L7
White Plains, New York 10604



The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase ________ shares of the Warrant Stock
covered by such Warrant and herewith makes payment of $________, representing
the full purchase price for such shares at the price per share provided for in
such Warrant.
 

Dated:    Name:    

 

      Signature         Address:            

      
 
15

--------------------------------------------------------------------------------

 
 
      
 
 
 

